DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of August 5, 2021, Applicant, on January 5, 2022, amended claims 1, 3, 6, 9, 11, 13, 21, & 24, canceled claim 5, 12, & 25, and added claims 26-29. Claims 4 & 16-20 were previously canceled. Claims 1-3, 6-11, 13-15, 21-24, & 26-29 are now pending in this application and have been rejected below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that alleged judicial exception is integrated  into a practical application because the claims are “directed to improved technology that applies an artificial intelligence (AI) engine that repeatedly over time evaluates accuracy of historic predictions associated with assignment of tasks and make adjustments to at least one of an order of evaluation of one or more subsequent sets of predefined parameters and a parameter range associated with at least one parameter of the one or more subsequent sets of predefined parameters predicted to improve the assignments of tasks by the allocation engine in automatically increasing prediction accuracy over time,” and the claims include additional limitations that do not merely link the judicial exceptions to a technical field, but instead adds meaningful limitations in part through the Al engine that repeatedly adjusts over time to improve the system. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under prong 1 of Step 2A, the claims (claim 1, and similarly claim 2, 3, 6-11, 13-15, 21-24, 26-29) recite “holding information regarding tasks to be performed for a plurality of objects in a facility and information regarding previous performance of past tasks by an associated individual, each associated individual one of a plurality of individuals associated with the facility, the tasks, and past tasks related to 

As a whole, each of these limitations, including the limitations referred to by Applicant of repeatedly over time evaluating accuracy of historic predictions and making adjustments to parameters to improve the assignments in automatically increasing prediction accuracy over time, are directed to managing the personal human behavior by directing human persons to perform assigned tasks based on the human behavior of previous tasks performed by the persons and walking and repeated previous task assignments; therefore, the claims, including the limitations referred to by Applicant of repeatedly over time evaluating accuracy of historic predictions and making adjustments to parameters to improve the assignments in automatically increasing prediction accuracy over time, are directed to a certain method of organizing human activity. 
Further, as a whole, in view of the claim limitations, including the limitations referred to by Applicant of repeatedly over time evaluating accuracy of historic predictions and making adjustments to parameters to improve the assignments in automatically increasing prediction accuracy over time, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited gathering information regarding tasks to be performed, including weight and start and end location of the task, and previous tasks performed by individual persons, assigning a first set of tasks to individual persons based on the weight and the walking distance of the first tasks, assigning a second set of tasks to individual persons based on the weight and working distance of the first and second tasks, transmitting the assigned first and second tasks to the individual persons assigned the tasks, repeatedly improving the accuracy of predictions overtime by evaluating and adjusting parameters, and applying the adjusted parameters to assign the tasks could all be reasonably interpreted as a human using their mind to observe task information of tasks to be performed and previously performed tasks, a human mentally evaluating the observed information and using judgement to assign tasks to individuals based on the observed information, a human manually outputting the resulting assigned tasks using pen and paper, a human mentally repeatedly using judgement to evaluate and adjust assignment parameters, and thus, the claims, including the limitations referred to by Applicant recite a mental process. 
Accordingly, the claims, including the limitations referred to by Applicant of repeatedly over time evaluating accuracy of historic predictions and making adjustments to parameters to improve the assignments in automatically increasing prediction accuracy over time, recite mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

As noted above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Aside from the an artificial intelligence (AI) engine implementing the abstract idea, the features referred to by Applicant of repeatedly evaluating accuracy of historic predictions and making adjustments to parameters to improve the assignments in automatically increasing prediction accuracy over time, are not additional elements beyond the recited abstract idea, but rather, these elements are instead part of and directed to the recited abstract idea because these features recite certain methods of organizing human activity and mental processes, as set forth above. 
Simply reciting “an artificial intelligence (AI) engine executable on the computing device, the Al engine applying artificial intelligence, when executed and in cooperation with the allocation engine” to implement these above features does not amount to an improvement to a technology, but rather amounts to no more than “applying” the abstract idea with a generic computer, which is not sufficient to integrate an abstract idea into a patent-eligible invention. Like the claims at issue in Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).

additional elements beyond the recited abstract idea include a “system, comprising: one or more databases holding information,” “a plurality of sensors … attached to or carried by … attached to or carried by,” “from the one or more databases,” “an allocation engine executable on a computing device equipped with a processor, the allocation engine when executed,“ “by a sensor of the plurality of sensors,” to “the computing device,” “an artificial intelligence (AI) engine executable on the computing device, the Al engine applying artificial intelligence, when executed and in cooperation with the allocation engine” in claim 1, and similarly claim 9; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Furthermore, with respect to the recited storing, holding, or retrieving from a database, determining or receiving from a sensor, and transmitting and displaying, while the remaining parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity.
As noted above, under Step 2B, the only additional elements beyond the recited abstract idea include a “system, comprising: one or more databases holding information,” “a plurality of sensors … attached to or carried by … attached to or carried by,” “from the one or more databases,” “an allocation engine executable on a computing device equipped with a processor, the allocation engine when executed,“ “by a sensor of the plurality of sensors,” to “the computing device,” “an artificial intelligence (AI) engine executable on the computing device, the Al engine applying artificial intelligence, when executed and in cooperation with the allocation engine” in claim 1, and similarly claim 9; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to be significantly more than an abstract idea. In addition, et al. (US 20180025460 A1) at [0062]-[0068], Elhawary, et al. (US 20170245806 A1) at [0060], [0063], [0218]-[0219] and Applicant’s specification at [0022]. Moreover, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.



Response to Arguments - Prior art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments set forth below.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-11, 13-15, 21-24, & 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2, 3, 6-11, 13-15, 21-24, 26-29) recite “holding information regarding tasks to be performed for a plurality of objects in a facility and information regarding previous performance of past tasks by an associated individual, each associated individual one of a plurality of individuals associated with the facility, the tasks, and past tasks related to movement of objects in the facility; … the associated individual of the plurality of individuals is configured to determine a walking distance traveled by the associated individual; … retrieves … a plurality of tasks for moving objects during a predefined time period, each task identifying at least a weight of an object and a start location and an end location for moving the object; dynamically assigns a first set of tasks for moving a first set of objects to the plurality of individuals based on a first set of predefined parameters, the first set of predefined parameters including at least a weight of each object and a walking distance to move each object between the start location and the end location; dynamically assigns to the plurality of individuals, following completion of the first set of tasks, a second set of tasks from the retrieved plurality of tasks, the second set of tasks for moving a second set of objects and based on a second set of predefined parameters, the second set of predefined parameters including at least the walking distance traveled by the associated individual as determined by a sensor of the plurality of sensors and a weight carried for each of the plurality of individuals while completing the first set of tasks, and a weight of each object in the second set of objects and a walking distance to move each object in the second set of objects between the start location and the end location; and automatically transmits the assignment of the first set of tasks and the assignment of the second set of tasks to the … associated individual in response to each assignment; and … when assigning the second set of tasks to the plurality of individuals based on the second set of predefined parameters, wherein the … is configured to: repeatedly over time evaluate accuracy of historic predictions associated with assignment of tasks and make adjustments to at least one of an order of evaluation of one or more subsequent sets of predefined parameters and a parameter range 
As a whole, each of these limitations are directed to managing the personal human behavior by directing human persons to perform assigned tasks based on the human behavior of previous tasks performed by the persons and walking and previous task assignments; therefore the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited gathering information regarding tasks to be performed, including weight and start and end location of the task, and previous tasks performed by individual persons, assigning a first set of tasks to individual persons based on the weight and the walking distance of the first tasks, assigning a second set of tasks to individual persons based on the weight and working distance of the first and second tasks, transmitting the assigned first and second tasks to the individual persons assigned the tasks, repeatedly improving the accuracy of predictions overtime by evaluating and adjusting parameters, and applying the adjusted parameters to assign the tasks could all be reasonably interpreted as a human using their mind to observe task information of tasks to be performed and previously performed tasks, a human mentally evaluating the observed information and using judgement to assign tasks to individuals based on the observed information and , a human manually outputting the resulting assigned tasks using pen and paper, a human mentally repeatedly using judgement to evaluate and adjust assignment parameters, and 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of a “system, comprising: one or more databases holding information,” “a plurality of sensors … attached to or carried by … attached to or carried by,” “from the one or more databases,” “an allocation engine executable on a computing device equipped with a processor, the allocation engine when executed,“ “by a sensor of the plurality of sensors,” to “the computing device,” “an artificial intelligence (AI) engine executable on the computing device, the Al engine applying artificial intelligence, when executed and in cooperation with the allocation engine” in claim 1, “each sensor of the plurality of sensors,” “from one of the plurality of sensors” in claim 6, “receives and stores in the one or more databases” in claim 7, “a machine learning module that when executed by the computing device” in claim 8,  “[a] computer-implemented method,” “storing in one or more databases information,” “from the one or more databases by an allocation engine executable on a computing device equipped with a processor,” “by a sensor,” “the allocation engine is configured” in claim 9, “from a sensor” in claim 13, “receiving and storing, by the allocation engine, in the one or more databases” in claim 14, and “by a machine learning module executed by the computing device” in claim 15, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Furthermore, with respect to the recited storing, holding, or retrieving from a database, determining or receiving from a sensor, and transmitting and displaying, while the remaining parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Further, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Wanatabe, et al. (US 20180025460 A1) at [0062]-[0068], Elhawary, et al. (US 20170245806 A1) at [0060], [0063], [0218]-[0219] and Applicant’s specification at [0022]. Additionally, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Furthermore, with respect to the recited storing, holding, or retrieving from a database, determining or receiving from a sensor, and transmitting and displaying, while the remaining parts of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are sufficient to amount to significantly more than the abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 6-8, 10, 11, 13-15, 21-24, 26-29 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 14, 26, 27, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe, et al. (US 20180025460 A1), hereinafter Wanatabe, in view of Li, et al. (US 20180285793 A1), hereinafter Li.
Regarding claim 1, Wanatabe discloses a dynamic allocation system, comprising ([0007]): 
one or more databases holding information regarding tasks to be performed for a plurality of objects in a facility and information regarding previous performance of past tasks by an associated individual, each associated individual is one of a plurality of individuals associated with the facility, the tasks, and past tasks related to movement of objects in the facility ([0074], the warehouse management system 102 has a work order management function 206 that saves a received receiving/shipping work order and manages the progress of the work with a database, [0122]-[0123], the system 102 acquires a history of work, calculates calories required to each kind of work using the history of work together with the data on the work environment, attributes of the workers, and attributes of the articles and the information on the productivity calculated from the history of work with the records of calories used in previous work, and after completion of entering and calculating the information, the system 102 saves the information to a database, [0042], wherein the work includes the worker (or picker) leaving a packing area, picking up articles from the compartments of the racks in a picking area with reference to a shipping work order list, and returning to the packing area with articles after completion of picking all necessary articles, and repeating this work); 
a plurality of sensors, wherein each sensor  attached to or carried by the associated individual of the plurality of individuals is configured to determine a walking distance traveled by the associated individual ([0084]-[0085], the receiving system 111 transfers an article the ;
an allocation engine executable on a computing device equipped with a processor, the allocation engine when executed ([0007]):
retrieves, from the one or more databases, a plurality of tasks for moving objects during a predefined time period, each task identifying at least a weight of an object and a start location and an end location for moving the object ([0096]-[0101], [0103], fig. 4, 410, the system determine whether to start storing work based on the calories to be used in sorting work as in fig. 11 by identifying articles already held in the temporary storage area and the destinations thereof based on the temporary storage area information 1020 and the cart information 1010 (i.e. start and end locations from the databases), [0128], [0136]-[0138], [0141]-[0142], [0149]-[0151], fig. 11, the ; 
dynamically assigns a first set of tasks for moving a first set of objects to the plurality of individuals ([0092]-[0093], [0096]-[0102], [0105], fig. 4, 402, 410, in response to article receipt data (401), the system 102 receives the article receipt data (402) (i.e. first set of tasks), the workers available for the work on the day, and the system 102 determines whether the sorting work start conditions are satisfied, and if so, the system 102 sends a sorting work start instruction to the sorting system 121 (411) as in fig. 5 (i.e. assigning a first set of tasks to a plurality of individuals), does not assign the work to workers whose calories to remain are less than a predetermined value, and then returns to the loop of waiting for the next article receipt data (401) (i.e. second set of tasks)) based on a first set of predefined parameters, the first set of predefined parameters including at least a weight of each object and a walking distance to move each object between the start location and the end location ([0096]-[0101], [0103], [0105], fig. 4, 402, 410, the system 102 determines whether the sorting work start conditions are satisfied if the remaining energy (calories) available from the workers is sufficient for the calories to be used when the sorting work is performed on the articles in the temporary storage area (i.e. based on the object weight and the walking distance between start and end location), and determines if subtracting the calculated calories from the calories remaining in each worker (or after completion of the sorting work) satisfies ; 
dynamically assigns to the plurality of individuals, following completion of the first set of tasks ([0102], [0111], fig. 4, 5, when (410) the sorting work start conditions are satisfied, the system 102 sends a sorting work start instruction (411) and returns to wait for the next article receipt data (401), wherein the functions to start sorting are described in fig. 5, which includes receipt of sorting work completion information (507), and after completion  (i.e. following completion of the first set of tasks), the system returns to waiting for the next sorting work start instruction (501) (i.e. assigning the second set of tasks)), a second set of tasks from the retrieved plurality of tasks, the second set of tasks for moving a second set of objects ([0092]-[0093], [0096]-[0102], [0105], fig. 4, 402, 410, the system 102 enters a standby mode for article receipt data, and in response to article receipt data (401), the system 102 receives the article receipt data (402) (i.e. second set of tasks), the workers available for the work on the day, and the system 102 determines whether the sorting work start conditions (i.e. for moving a second set of objects) are satisfied, and if so, the system 102 sends a sorting work start instruction to the sorting system 121 (411) as in fig. 5 (i.e. assigning a second set of tasks to a plurality of individuals), does not assign the work to workers whose calories to remain are less than a predetermined value, and then returns to the loop of waiting for the next article receipt data (401) (i.e. third set of tasks)) and based on a second set of predefined parameters comprising at least the walking distance traveled by the associated individual as determined by a sensor of the plurality of sensors ([0084]-[0085], the location information on the received article in the temporary storage area are provided in barcodes retrieved with a barcode  and a weight carried for each of the plurality of individuals while completing the first set of tasks, and a weight of each object in the second set of objects and a walking distance to move each object in the second set of objects between the start location and the end location ([0096]-[0101], [0103], [0105], fig. 4, 402, 410, the system 102 determines whether the sorting work start conditions are satisfied if the remaining energy (calories) available from the workers (i.e. based on the first object weight and walking distance traveled between the start and end location) is sufficient for the calories to be used when the sorting work is performed on the articles in the temporary storage area (i.e. based on the second object weight and walking distance between start and end location), and determines if subtracting the calculated calories to be used  (i.e. based on the second object weight and walking distance between start and end location) from the calories remaining in each worker (i.e. based on the first object weight and walking distance traveled between the start and end location) satisfies a predetermined condition, such as less than a predetermined value, [0142], [0149]-[0151], fig. 4, 410, fig. 11, 1110, total calories required to perform the work are calculated in (1110), wherein, in step 410, the calories used to sort the articles is based on cart information 1010, weights of the articles 920, and shipping destinations and the quantities of the articles in work order information, and the distance in the sorting work for the cart containing articles to be shipped to be placed near the shop cart  (i.e. based on the second object weight and walking distance between start and end location), and compares the necessary calories estimated to the amount of the remaining work orders with the total calories remaining in the workers (i.e. based on the first object weight and walking distance traveled between the start and end location) (Step 1113), [0111], [0132], [0154], when the sorting work completion information is received (Step 507), the system 102 updates working status of workers status information in 1000 (Step 508), which includes the remaining calories 1006 for each worker, which is the calories remaining in the worker when the information in the record is updated, wherein the remaining energy can be calculated from the weights of articles and the travel distances (i.e. based on the first object weight and walking distance traveled between the start and end location), and [0095], in working status management data 1000, the calories used to place the article is subtracted from the calories remaining in the article receiving worker who has done this , Examiner notes that since the calories remaining for worker is updated based on the calories used to complete the work, which is determined based on the weight and distance of each sorting work, and the system determines workers to perform a new sorting work when the remaining calories are sufficient for the calories to used complete the new sorting work, each subsequent sorting work is assigned based on the weight and distance of the previously completed sorting works); and 
automatically transmits the assignment of the first set of tasks and the assignment of the second set of tasks to the computing device associated with the associated individual in response to each assignment  ([0092]-[0093], [0096]-[0102], [0105], [0111], fig. 4, 5, 411, when (410) the sorting work start conditions are satisfied, the system 102 sends a sorting work start instruction (411) to the sorting system 121, and returns to wait for the next article receipt data (401), wherein the functions to start sorting are described in fig. 5, which includes receipt of sorting work completion information (507), and after completion  (i.e. following completion of the first set of tasks), the system returns to waiting for the next sorting work start instruction (501) (i.e. assigning the second set of tasks) the system 102 enters a standby mode for article receipt data, and in response to article receipt data (401)).
While Wanatabe discloses all of the above, and when executed and in cooperation with the allocation engine when assigning the second set of tasks to the plurality of individuals based on the second set of predefined parameters ([0115], the receiving system 111 repeats the foregoing processing each time the system 111 acquires article receipt data, [0095]-[0102], the warehouse management system 102 updates the remaining calories and determines whether the sorting work start conditions are satisfied (Step 410) based on the remaining energy/remaining calories available from the workers at Step 410, if so, the warehouse management system 102 sends a sorting work start instruction to the sorting system 121 (Step 411) and then returns to the loop of waiting for the next article receipt data (Step 401)), wherein the … engine is configured to: 
repeatedly over time evaluate … historic predictions associated with assignment of tasks and make adjustments to at least one of an order of evaluation of one or more subsequent sets of predefined parameters and a parameter range associated with at least one parameter of the one or more subsequent sets of predefined parameters predicted to improve the assignments of tasks by the allocation engine in automatically … over time ([0115], the receiving system 111 repeats the foregoing processing each time the system 111 acquires article receipt data, [0095]-[0101], upon receipt of the information on completion of placement, the warehouse management system 102 updates information on the workers, including the calories used to place the article to the temporary storage area is subtracted from the calories remaining in the article receiving worker who has done this work),
wherein the allocation engine is configured to apply the at least one of the adjusted order of evaluation of the one or more subsequent sets of predefined parameters and the adjusted parameter range in dynamically assigning the second set of tasks ([0096]-[0102], the warehouse management system 102 determines whether the sorting work start conditions are satisfied (Step 410) based on the remaining energy/remaining calories available from the workers at Step 410, if so, the warehouse management system 102 sends a sorting work start instruction to the sorting system 121 (Step 411) and then returns to the loop of waiting for the next article receipt data (Step 401)), Wanatabe does not expressly disclose the following remaining elements of the following limitations, which however, are taught by further teachings in Li.
Li teaches an artificial intelligence (AI) engine executable on the computing device, the Al engine applying artificial intelligence, when executed and in cooperation with the allocation engine when assigning the second set of tasks to the plurality of individuals based on the second set of predefined parameters ([0049]-[0050], [0061], in a number of training iterations, the system uses machine learning to dynamically varies the weights of factors in Equations 2 and Equation 3 during the performance of blocks 1102-1105, in 1107 records the weight lists producing positive scheduling results in a positive profile list and producing negative scheduling results in a negative profile list,  and over time according to the machine learning process 117 manager system 110 can bias weight profiles in favor of weight profiles producing positive scheduling results to improve accuracy and reliability), wherein the Al engine is configured to: 
repeatedly over time evaluate accuracy of historic predictions associated with assignment of tasks and make adjustments to at least one of an order of evaluation of one or more subsequent sets of predefined parameters and a parameter range associated with at least one parameter of the one or more subsequent sets of predefined parameters predicted to improve the assignments of tasks by the allocation engine in automatically increasing prediction accuracy over time ([0029], [0040]-[0044], in blocks 1102-1105, based on equations 2 and 3  with multiple factors including a seasonal factor, a weather factor, an event factor, a promotions factor, a patron  factor, as determined at blocks 1102-1105, the system determines the probability of patrons at the venue assisting with performance of workforce tasks, including picking, packing, placing tasks, and flags patrons with a probability above a threshold as a candidate patrons to perform the tasks, [0049]-[0050], [0061], in a number of training iterations, the system uses machine learning that leverage historical data to dynamically varies the weights of factors in Equations 2 and Equation 3 during the performance of blocks 1102-1105, in 1107 records the weight lists producing positive scheduling results in a positive profile list and producing negative scheduling results in a negative profile list,  and over time according to the machine learning process 117 manager system 110 can bias weight profiles in favor of weight profiles producing positive scheduling results to improve accuracy and reliability), 
wherein the allocation engine is configured to apply the at least one of the adjusted order of evaluation of the one or more subsequent sets of predefined parameters and the adjusted parameter range in dynamically assigning the second set of tasks ([0049]-[0050], [0061], after using machine learning to iteratively vary the weights of factors in Equations 2 and Equation 3 to improve accuracy and reliability overtime, the system determines the probability of assisting and flags patrons with a probability above a threshold as a candidate patrons to perform the tasks in 1102-1105, in 1108, the system outputs notifications to patrons according to a priority based on proximity to a location where assistance is to be performed and the patron having probability of the patron providing assistance, and then at block 1110 manager system 110 can return to block 1101 to perform a next generation of determining (blocks 1102-1105), receiving (1106), establishing (1107), outputting (1108), and recording and updating (1109)).

Regarding claim 2, the combined teachings of Wanatabe and Li teach the system of claim 1 (as above). Further, Wanatabe discloses wherein the allocation engine when executed further: assigns a third set of tasks for moving a third set of objects to the plurality of individuals ([0092]-[0093], [0096]-[0102], [0105], fig. 4, 402, 410, the system 102 enters a standby mode for article receipt data, and in response to article receipt data (401), the system 102 receives the article receipt data (402) (i.e. third set of tasks), the workers available for the work on the day, and the system 102 determines whether the sorting work start conditions (i.e. for moving a third set of objects) are based on a third set of predefined parameters, the third set of predefined parameters including at least a walking distance traveled and a weight carried for each associated individual while completing the first set and the second set of tasks, a weight of each object in the third set of objects, and a walking distance to move each object in the third set of objects between the start location and the end location  ([0096]-[0101], [0103], [0105], fig. 4, 402, 410, the system 102 determines whether the sorting work start conditions are satisfied if the remaining energy (calories) available from the workers (i.e. based on the first and second object weight and walking distance traveled between the start and end) is sufficient for the calories to be used when the sorting work is performed on the articles in the temporary storage area (i.e. based on the third object weight and walking distance between start and end location), and determines if subtracting the calculated calories to be used  (i.e. based on the third object weight and walking distance between start and end location) from the calories remaining in each worker (i.e. based on the first and second object weight and walking distance between start and end location) satisfies a predetermined condition, such as less than a predetermined value, [0142], [0149]-[0151], fig. 4, 410, fig. 11, 1110, total calories required to perform the work are calculated in (1110), wherein, in step 410, the calories used to sort the articles is based on cart information 1010, weights of the articles 920, and shipping destinations and the quantities of the articles in work order information, and the distance in the sorting work for the cart containing articles to be shipped to be placed near the shop cart  (i.e. based on the second object weight and walking distance between start and end location), and compares the necessary calories estimated to the amount of the remaining work orders with the total calories remaining in the workers (i.e. based on the first and second weight and walking distance between start and end location) (Step 1113), [0111], [0132], [0154], when the sorting work completion information is received (Step 507), the system 102 updates working status of workers status information in 1000 (Step 508), which includes the remaining calories 1006 for each worker, which is the calories .
Regarding claim 3, the combined teachings of Wanatabe and Li teach the system of claim 1 (as above). Further, Wanatabe discloses wherein at least one of the first and second sets of predefined parameters further include one or more of the following: travel time while performing a task, time since a previous task and height of a climb to retrieve or place an object, and one or more temperature zones ([0052]-[0054], the required calories are estimated from the weight m [kg] of the article, the lifting height h [m] (i.e. height), and the travel distance d [m], [0105], [01032], the system may output the names of the workers whose calories to remain after the sorting work are less than a predetermined value, and the worker with a value zero in the remaining calories 1006 cannot be assigned further work unless the worker recovers by taking rest (i.e. time since previous task), [00152], if the remaining calories are enough to process the remaining work orders, the calorie calculation function 208 selects the method of sorting that can be completed soonest, wherein the time required to complete the work can be obtained by simulation (i.e. travel time)).
Regarding claim 7, the combined teachings of Wanatabe and Li teach the system of claim 1 (as above). Further, Wanatabe discloses wherein the allocation engine when executed further: receives and stores in the one or more databases histories for the plurality of individuals, the histories including at least weights of objects previously moved by each individual of the plurality of individuals and walking distances traveled by each individual of the plurality of individuals for a predefined period, wherein the histories are used in determining at least one of the first and second sets of predefined parameters ([0121]-[0123], the system 102 requests the input information on the work environment, attributes of workers, and attributes of articles (801 to 803), acquires history of work (804), calculates calories required to each kind of work using the history of work together with the data on the work environment, attributes of the workers, and attributes of the articles, and .
Regarding claims 9-11 & 14, these claims are substantially similar to claims 1-3 & 7, respectively, and are, therefore, rejected on the same basis as claims 1-3 & 7. While claims 9-11 & 14 are directed toward a computer-implemented method, Wanatabe discloses a method as claimed. [0006]-[0007], [0091], [0106], fig. 4, 5.
Regarding claim 26, the combined teachings of Wanatabe and Li teach the system of claim 1 (as above). Further, while Wanatabe discloses all of the above, Wanatabe does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Li. 
Li teaches wherein the Al engine is further configured to determine a second minimum preferred value and a second maximum preferred value for the second set of predefined parameters, wherein the second minimum preferred value and the second maximum preferred value define the parameter range ([0029], [0040]-[0044], in blocks 1102-1105, based on equations 2 and 3  as determined at blocks 1102-1105, the system determines the probability of patrons at the venue assisting with performance of workforce tasks, including picking, packing, placing tasks, and flags patrons with a probability above a threshold as a candidate patrons to perform the tasks (i.e. weights and factors/parameters in equations 2 & 3 equating to a probability of 100% - determining the maximum preferred values, and weights and factors/parameters in equations 2 & 3 equating to the threshold – determining minimum preferred values), [0049]-[0050], [0061], the system uses machine learning that leverage historical data to vary the weights of factors in Equations 2 and Equation 3 during the performance of blocks 1102-1105, in 1107 records the weight lists producing positive scheduling results in a positive profile list and producing negative scheduling results in a negative profile list,  and over time according to the machine learning 
Wanatabe and Li are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in Wanatabe the ability to include an Al engine configured, as taught by Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the Al engine configured, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Wanatabe with the aforementioned teachings of Li in order to improve reliability of system selecting individuals to assign to tasks. [0050].
Regarding claim 27, the combined teachings of Wanatabe and Li teach the system of claim 26 (as above). Further, while Wanatabe discloses all of the above, Wanatabe does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Li. 
Li teaches wherein the Al engine is configured to automatically increase prediction accuracy by adjusting the parameter range after each set of completed tasks, wherein data corresponding to a result of each set of completed tasks is input into the Al engine  ([0049]-[0050], [0061], the system uses machine learning that leverage historical data to vary the weights of factors in Equations 2 and Equation 3 during the performance of blocks 1102-1105, in 1107 records the weight lists producing positive scheduling results in a positive profile list and producing negative scheduling results in a negative profile list (i.e. input into the Al engine after each task),  and over time according to the machine learning process 117 manager system 110 can bias weight profiles in favor of weight profiles producing positive scheduling results to improve accuracy and reliability (i.e. increase prediction accuracy)).
Wanatabe and Li are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively 
Regarding claim 29, the combined teachings of Wanatabe and Li teach the system of claim 1 (as above). Further, while Wanatabe discloses all of the above, Wanatabe does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Li. 
Li teaches wherein the Al engine is further configured to analyze an impact on accuracy based on the adjustments to the parameter range ([0049]-[0050], [0061], the system uses machine learning that leverage historical data to vary the weights of factors in Equations 2 and Equation 3 during the performance of blocks 1102-1105, in 1107 records the weight lists producing positive scheduling results in a positive profile list and producing negative scheduling results in a negative profile list (i.e. input into the Al engine after each task),  and over time according to the machine learning process 117 manager system 110 can bias weight profiles in favor of weight profiles producing positive scheduling results to improve accuracy and reliability (i.e. increase prediction accuracy)) and compares that to an average deviation of an amount of objects moved over a designated period of time ([0055]-[0060], in capacity planning, the system determines the number of required store associates to process orders based on the difference between Of, the count of orders received for in venue pickup, and Op, the predicted count of orders that can be picked up by in-store patrons and the predicted average count of pickup orders a retail venue agent can perform for a time period (i.e. compare to an average deviation of an amount over time)).
Wanatabe and Li are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively .
Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe, et al. (US 20180025460 A1), hereinafter Wanatabe, in view of Li, et al. (US 20180285793 A1), hereinafter Li, and further view of Elhawary, et al. (US 20170245806 A1), hereinafter Elhawary.
Regarding claim 6, the combined teachings of Wanatabe and Li teach the system of claim 3 (as above). Further, while Wanatabe discloses further comprising: each sensor of the plurality of sensors further configured to identify a location of an associated individual ([0084]-[0085], the receiving system 111 transfers an article the designated space (Step 304), reads the location information such as a barcode provided in the space, and sends the location information uniquely identifying a space to the system 102 (Step 305) (i.e. a plurality of sensors identifying the location of the individual at the space), [0118], when a sorting worker comes to a sorting work area and makes the sorting system 121 recognize the worker's ID, and the condition start sorting work is satisfied  (i.e. a plurality of sensors identifying the location of the individual at the sorting work area)), wherein at least one of the first and second sets of predefined parameters includes … an associated individual in the one or more temperature zones, the time determined using location information received from one of the plurality of sensors to establish a presence of the associated individual in the one or more temperature zones ([0038], the invention calculates the energy successively used by work and assignment of the work considering the energy remaining in and available from each worker based on the work environment information (for example, the basic layout and the temperature)), Wanatabe does not expressly disclose the remaining following limitations, which however, are taught by further teachings in Elhawary.
further comprising: each sensor of the plurality of sensors further configured to identify a location of an associated individual, wherein at least one of the first and second set of predefined parameters includes a time spent ([0056], [0063], [0135], each user were a sensor device 190 includes a module for determining location of workers, wherein the sensor device 190 is used to time stamp confirming the time period for which the user is within a work zone, while a user is at work, location can be used to assist in determining an activity performed (i.e. time spent by individual in the zone)) by an associated individual in the one or more temperature zones, the time determined using location information received from one of the plurality of sensors to establish a presence of the associated individual in the one or more temperature zones ([0149], [0165], the method receives a first signal of a physical activity (6010) from the wearable device 4010 including sensor 190 device and a signal from the environmental sensor (6020) providing environmental data, such as temperature level for the user's location  (i.e. in the temperature zone), and then the method calculates measurements (6030) of the first signal for a time period (i.e. time spent by individual in the temperature zone) corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data (i.e. in the temperature zone), compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold, [0035]-[0036], [0151]-[0152], the system ensures the safety of workers comprising a first wearable device having a communication interface, wherein a machine may communicate with the wearable device in order to determine the activity and if any safety equipment should be required for the user, wherein multiple environmental sensors distributed throughout a work environment in order to monitor various environmental data, temperature, and the wearable device 4010 may retrieve data from a local environmental sensor when the user is within range of the individual environmental sensors (i.e. identify a location)).
Wanatabe and Elhawary are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in Wanatabe the ability to include a plurality of sensors identifying a location of an associated 
Regarding claim 13, the claim are substantially similar to claim 6, respectively, and is, therefore, rejected on the same basis as claim 6. While claim 13 is directed toward a computer-implemented method, Wanatabe discloses a method as claimed. [0006]-[0007], [0091], [0106], fig. 4, 5.
Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe, et al. (US 20180025460 A1), hereinafter Wanatabe, in view of Li, et al. (US 20180285793 A1), hereinafter Li, in further view of Chang, et al. (US 20170344919 A1), hereinafter Chang.
Regarding claim 8, the combined teachings of Wanatabe and Li teach the system of claim 5 (as above). Further, while Wanatabe discloses further comprising: … when executed by the computing device tests at least one predefined parameter in the first and second sets of predefined parameters to identify one or more optimal parameters for one or more tasks, wherein one or more optimal parameters are used to assign tasks ([00152], if the remaining calories are enough to process the remaining work orders (i.e. optimum calorie parameter), the calorie calculation function 208 selects the method of sorting that can be completed soonest (i.e. optimum time parameter), 
Chang teaches a machine learning module that when executed by the computing device tests at least one predefined parameter in the first and second sets of predefined parameters to identify one or more optimal parameters for one or more tasks, wherein one or more optimal parameters are used to assign tasks ([0113], [0137], [0143], the system processes the kinematic activity and task properties to include identifying ergonomic patterns across multiple tasks based on location, task attributes, worker attributes, and/or other aspects in real-time and feedback can be provided, and the processing can include any suitable machine learning is applied to generate ergonomic models, [0041], [0135], [0138], [0141], wherein applying the ergonomic model uses the ergonomic history to transform or alter the ergonomics, tasks, or environment by altering the way that work task is generated or assigned, such as assigning a manually intensive job to a rested worker rather than a tired worker (i.e. optimal fatigue and productivity parameters), wherein the ergonomic model is used to generate and assign work to satisfy objectives such as limiting work, balancing fatigue levels, preventing injuries, minimizing risk, maximizing productivity (i.e. optimal parameters)).
Wanatabe and Chang are analogous fields of invention because both address the problem of determining how to assign workers to tasks within a facility. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in Wanatabe the ability to include a machine learning module executed by a computing device tests parameters to identify one or more optimal parameters for one or more tasks to assign tasks, as taught by Chang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a machine learning module executed by a computing device testing parameters to identify one or more optimal parameters for one or more tasks to assign tasks, as claimed. Further, it would 
Regarding claim 15, the claim are substantially similar to claim 8, respectively, and is, therefore, rejected on the same basis as claim 8. While claim 15 is directed toward a computer-implemented method, Wanatabe discloses a method as claimed. [0006]-[0007], [0091], [0106], fig. 4, 5.


Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grabovski, et al. (US 20140136255 A1) disclosing a system that assigns picking tasks to pickers, and when a picker signals completion of an assigned task, the next discrete task in the queue that matches appropriately the picker's skills and/or availability is pulled from the queue and assigned to the picker; and
Bolton, et al. (US 10198707 B1) disclosing a system that assigns deliveries to couriers based on walking distance and weight;
Grosse, et al., Incorporating Human Factors in Order Picking Planning Models: Framework and Research Opportunities, 53 International Journal of Production Research 3 (2015) disclosing methods for integrating maximum pick weight and height a picker is allowed to pick into order picking planning models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623